Case 3:18-cv-00679-D.]H Document 1-1 Filed 10/15/18 Page 1 of 4 Page|D #: 8

CHAMBL|SS

 

Liberty Tower JoHN G. .iAci<soN
605 Chestnut Street,Suite 1700 cHAMBL¢sS, BAHNER & 3'|-0p}.".;]_I p_¢, DlREcTDrAL(423)757-0246
Chatta nooga, TN 37450 DiREcr FAx (423) 508-1246
{423) 755-3000 ' jjacl<son@chamb|isslaw.com

A'|.SO 1ECEHSEO|N GEGF{G|A

October 5, 2018

CERT|F|ED MA|L - RETURN RECE|PT REO.UESTED

i\/lichael R. Mercer
Chattanooga Hotmix, |nc.
12711 Townepari< Way
Louisvi||e, KY 40243

Leonard A. Loesch, President
Stanstee| Corporation d/b/a
I-!otmi)< Parts & Service, d/b/a
Chattanooga Parts '
12711'Towne`par-l<`Way ` '
Lo`l.iisville, KY 40243"x 1 - " "

Re: i`- '?"Ch`attano‘c')'ga |~lotrnix""' i' ' '
Dear lVir. Niercer & |V|r. Loesch:
This law firm represents Astec lndustries, |nc. and its subsidiaries, including Astec, |nc. ("Astec").

lt has recently come to our attention that you have created an entity, website
(www.chattanoogahotmix.com) and social media accounts under the name "Chattanooga
Hotmix" that attempt to unfairly and misleading|y compete with Astec in the asphalt equipment
and parts market. A|though Astec believes in fair competition, your creation of "Chattanooga
Hotmix" and the claims associated with it step well over the line of good faith business
practices, as more fully described below. '

1. "Chattanooga Hotmix"- is misleading lt is our understanding that you do not design,
manufacture or warehouse hotl mix equipment or parts in Chattanooga, Tennessee. |n fact, we
understand that When someone calls the local Chattanooga number associated with
"Chattanooga Hotmi)<," (423) 425-9882, they are connected to an operator Who then forwards
the call to your offices in K_entucl<y. This is misleading to customers who may believe they are
dealing with a company actually located in Chattanooga, Tennessee.

Furtherfmo`re`, the city of Chattanooga, Tennessee is associated with hot mix products because
Astec'was founded there and built a worldwide reputation for excellence in connection with

*_1' 14301 00/2004/JGJ-34 370 6
m mERlTAs@LAWFlRi/iswoRLDWlDE t 69 “

 

Case 3:18-cv-00679-D.]H Document 1-1 Filed 10/15/18 Page 2 of 4 Page|D #: 9

l\/lichael R. Mercer

Leonard A. Loesch, President
October 5, 2018

Page 2

hot mix asphalt plants, equipment, parts and service. Astec has been headquartered in
Chattanooga for over 45 years. "Chattanooga Hotmix" therefore misleadingly and unfairly
suggests an association of some kind between your companies and Astec.

Additional evidence of the misleading nature of your efforts is the fact that your website's
background is colored the same that is well known in the industry to be associated with Astec‘s
asphalt plants. |n fact, you have gone so far as to post to your website and social media
accounts (|ike Facebook) a photograph of what clearly appears to be Astec silos painted in the
Astec color scheme that is well known in the industry. Once again, you are trying to draw some
association with Astec and reap the benefits of Astec's hard-earned reputation for quality
products and excellent customer service in the market.

These activities amount to unfair competition, false advertising, false designation of origin and
trademark infringement among other things prohibited by the Lanham Act and Tennessee

common |aw.

Furtherrnore, Astec has been contacted by customers who are confused and disturbed by direct
emails received from you, who have contacted Astec for an explanation of how or if
"Chattanooga Hotmix" is somehow related to or affiliated with Astec, |nc. This type of
customer confusion is exactly what the Lanham Act and State unfair competition laws are
designed to avoid.

We therefore demand that you immediately take down the "Chattanooga Hotmix" website,
www.chattanoogahotmix.com, all of your social media accounts related to it, and cease and
desist marketing and advertising under the name "Chattanooga Hotmix“, including without

limitation sending emails to customers or potential customers under that name.

 

We further demand that you confirm that the individuals listed on the "Chattanooga Hotmix"
website under the tag line "Unmatched Experience" are not in fact employees of Chattanooga
Hotmi)<, lnc. and are not physically located in Chattanooga, Tennessee. Also, We demand that
you confirm whether these individuals are employees of Stansteel Corporation or companies `
affiliated with Stansteel Corporation.

2. Fa|se Statements and Representations of Fact. The "Chattanooga Hotmix" Website, under
the heading "Why Chattanooga Hotmix? Why Now?" in combination with the website design
as discussed in detail above, leaves little doubt that the negative claims asserted therein are
aimed entirely at Astec. The website is replete With false and misleading statements aimed at
Astec, such as:

1480 luUO/ZOO4/JGJ-34698?O_6

 

Case 3:18-cv-00679-D.]H Document 1-1 Filed 10/15/18 Page 3 of 4 Page|D #: 10

lVlichae| R. lVlercer

Leonard A. Loesch, President
October 5, 2018

Page 3

¢ "The reliability factor of some ofthe Double Barrel equipment is some of the lowest in
the industry." As you undoubtedly know, Double Barrel is a registered trademark of
Astec, and refers to a groundbreaking product well known and well regarded in the
industry.

o Customers are told designs are "proprietary when, in fact, they aren't.“
o "Reduce the pain offau|ty equipment designs."
¢ "Stop the abandonment of support and service, especially on controls."

v l'Hot mix asphalt users and producers deserve the respect to have their phone calls and
inquiries answered and not be manipulated by suppliers that want to change part
numbers and procedures to only benefit the supplier and manufacturer."

Your "Chattanooga Hotmix" Facebook account contains similar false and misleading
statements, such as:

¢ "We especially recognize the pains of Chattanooga-based equipment plants."

¢ "19 Reasons to Call Chattanooga Hotmix Now: These are some issues that we've
identified to address and, in some cases, major problems to solve for asphalt plant
operators with Chattanooga-based built systems:" [listing alleged "prob|ems" and/or
how you would allegedly solve such "prob|ems"]

We demand that you immediately cease and desist making each ofthese claims and all other
false or misleading claims, Whether on|ine, through emai| or by other direct means to
customers or potential customers, or otherwise. We also demand that you immediately
produce all evidence supporting each ofthese claims.

This is a serious matter that requires your immediate attention. We therefore request your
written response by October 12, 2018.

This letter does not necessarily state all theories and causes of action Astec has against you.
Astec reserves all rights to modify, add to, delete or otherwise amend all claims set forth
herein.

14801_00f2004/JGJ-3469870r_6

 

Case 3:18-cv-00679-D.]H Document 1-1 Filed 10/15/18 Page 4 of 4 Page|D #: 11
|Vlichae| R. Nlercer
Leonard A. Loesch, President

0ctober 5, 2018
Page 4

We look forward to your prompt response.

Very truly yours,

n G.Ja son

.lGJ/hms
Enclosure

l4801_00!2004/JGJ-3469S70_6

 

